Exhibit 99.1 Catasys Reports Second Quarter 2016 Financial Results - - - Revenue grew 159% year-over-year; deferred revenue grew 66% in the first half of 2016 - - - Patient enrollment increased by more than 72% YTD from 2015 LOS ANGELES, August 16, 2016 Catasys, Inc. (OTCQB: CATS), a provider of proprietary data, predictive analytics modeling and integrated treatment programs for substance dependence, depression and anxiety on behalf of health plans, today reported financial results for the second quarter ended June 30, 2016. “In the second quarter, we continued to rapidly rollout our On Trak solution, which is now available in 18 states. Looking ahead, enrollment in our OnTrak program and related revenue are expected to continue to increase throughout the second half of 2016, as contracts with new health plans are added and existing customers continue to expand. These new agreements are expected to increase the number of equivalent lives under contract, the leading indicator of our future revenue,” said Rick Anderson, President and COO of Catasys. “Care coaches and enrollment specialists are being added in advance of these anticipated new customer launches and existing customer expansions. At a minimum it is approximately a six-week period before the new hires are operational and efficiently delivering our solution to members. As the total cost of care coaches and outreach specialists are reflected in cost of services, this implementation period negatively impacts our gross margins ahead of the expected ramping of enrollment over the coming quarters. This is an exciting period for the Company, as we look to continue to expand our customer base and enrollment,” concluded Anderson. Recent Business Highlights ● Catasys’ On
